

116 S3980 IS: American Agriculture First Act
U.S. Senate
2020-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3980IN THE SENATE OF THE UNITED STATESJune 17, 2020Mrs. Loeffler introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo prioritize the purchase of agricultural commodities from domestically owned enterprises, and for other purposes.1.Short titleThis Act may be cited as the American Agriculture First Act.2.Agricultural commodities purchased from domestically owned enterprises(a)DefinitionsIn this section:(1)Agricultural commodityThe term agricultural commodity has the meaning given the term in section 102 of the Agricultural Trade Act of 1978 (7 U.S.C. 5602).(2)Appropriate committees of CongressThe term appropriate committees of Congress means—(A)the Committee on Agriculture of the House of Representatives;(B)the Committee on Foreign Affairs of the House of Representatives;(C)the Committee on Ways and Means of the House of Representatives;(D)the Committee on Agriculture, Nutrition, and Forestry of the Senate;(E)the Committee on Foreign Relations of the Senate; and (F)the Committee on Finance of the Senate.(3)Domestically owned enterpriseThe term domestically owned enterprise has the meaning given the term in section 773.2 of title 7, Code of Federal Regulations (as in effect on the date of enactment of this Act).(4)SecretaryThe term Secretary means the Secretary of Agriculture.(b)Prioritization(1)In generalExcept as provided in paragraph (2), if the Secretary determines that a response to trade damage from retaliation by a foreign nation with respect to an agricultural commodity is necessary, the Secretary, acting through the Administrator of the Agricultural Marketing Service, shall purchase from domestically owned enterprises not less than 75 percent of the total quantity of that agricultural commodity purchased under the Food Purchase and Distribution Program.(2)ExceptionParagraph (1) shall not apply to the purchase of an agricultural commodity made not less than 30 days after the date on which the Secretary submits to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report that explains the reasons that meeting the requirement under paragraph (1)—(A)is not possible because the quantity of the agricultural commodity available from domestically owned enterprises cannot meet the supply needs of the Agricultural Marketing Service; or(B)would result in a greater than 150 percent increase between—(i)the amount necessary to purchase that agricultural commodity; and(ii)the average cost of that agricultural commodity purchased by the Agricultural Marketing Service in the prior 3 years.(3)Publication of awardsIn publishing the awards made to vendors under the purchase programs carried out by the Agricultural Marketing Service, the Secretary shall include whether the entity receiving such an award is a domestically owned enterprise.(4)WTO obligationsThe Secretary shall carry out this section consistent with World Trade Organization obligations of the United States.(c)Report requiredFor each 90-day period during which the Secretary purchases 1 or more agricultural commodities as described in subsection (b), the Secretary shall submit to the appropriate committees of Congress a report that includes the amount of each agricultural commodity purchased during that period.(d)SunsetThe authority under this section shall expire on September 30, 2023.